The defendant was convicted under an indictment, the first count of which charged that since the 25th day of January, 1919, he did distill, make or manufacture, spirituous, malted, or mixed liquors, some part of which was alcohol, and second charged that the defendant did sell, give away, or have in his possession a still, apparatus, or appliance, or some device or substitute therefor, for the purpose of manufacturing prohibited liquors or beverages. The demurrers to the second count of the indictment were properly overruled. Holloway v. State, ante, p. 392, 92 So. 78; Reese v. State, ante, p. 357, 92 So. 77.
The witness J.W. Lane testified that he was familiar with beer, malt, and malt liquors, and had seen a good deal of it. He was thereupon permitted to testify that he had found a barrel of beer at the defendant's house. There was no merit in the objection to this testimony that the witness had not qualified as an expert. If the witness knew that it was beer, and we hardly think it would take an expert to so state, why this was a fact he could testify to as any other fact. Rarden v. Cunningham, 136 Ala. 263, 34 So. 26. It was also competent for the witness to testify as to whether it would make drunk, it being open on cross-examination to ascertain if the witness had drunk any of it, and his knowledge on the subject generally. Under the holding in the case of Frank Griggs v. State (Ala.App.) 93 So. 499,1 there was no error in permitting the witness to testify that the can and pipes found and described by him were suitable to be used in the manufacture of prohibited liquors.
There is no error in the record, and the judgment appealed from is affirmed.
Affirmed.
1 Ante, p. 467.